      Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 1 of 16 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

Mike Karlinski, individually and on                                 1:21-cv-03813
behalf of all others similarly situated,
                                  Plaintiff,

                    - against -                                Class Action Complaint

Costco Wholesale Corporation,
                                                                 Jury Trial Demanded
                                  Defendant

        Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


        1.     Costco Wholesale Corporation (“defendant”) manufactures, labels, markets and sells

ice cream bars purporting to be dipped in “Chocolate,” presented with chunks of chocolate and

other ingredients – vanilla beans and flowers and almonds, under the Kirkland Signature brand

(“Product”).




                                                  1
         Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 2 of 16 PageID #:2




I.       DEFINITION OF CHOCOLATE

           2.     Chocolate is defined by Merriam-Webster as a food “prepared from ground roasted

cacao beans.”

           3.     Dictionary.com defines chocolate as a “a preparation of the seeds of cacao, roasted,

husked, and ground, often sweetened and flavored, as with vanilla.”

           4.     The Cambridge Dictionary describes chocolate as “a sweet, usually brown, food

made from cacao seeds, that is usually sold in a block, or a small candy made from this.”

           5.     Google Dictionary – based on its leading search engine that discovers the most

relevant and accurate information – defines chocolate as “a food preparation in the form of a paste

or solid block made from roasted and ground cacao seeds, typically sweetened.”

           6.     To make chocolate, cacao beans are “Fermented, roasted, [and] shelled,” producing

cacao nibs.

           7.     The nibs are ground to produce cocoa mass or chocolate liquor and then combined

with dairy ingredients, sweeteners and flavorings.

           8.     This state, and the Food and Drug Administration (“FDA”), adopted these dictionary

definitions to define chocolate as made from cacao beans with a small amount of optional

ingredients, like dairy products, sweeteners and flavorings. See 21 C.F.R. § 163.130(a).

           9.     While a definition draws a sharp boundary around a term to provide meaning, words
                                                1
are also defined by what they exclude.

           10.    In the context of chocolate, all definitions universally exclude fats from sources other
                                                                 2
than cacao ingredients, namely, vegetable fats (oils).




1
    Carnap and Bar-Hillel.
2
    Vegetable oils are sometimes referred to as vegetable fats because they may be solid at room temperature.


                                                           2
       Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 3 of 16 PageID #:3




        11.     Federal and state regulations require that where a food has some chocolate but is

mainly vegetable oils, this should be disclosed to consumers. 21 C.F.R. § 163.155(c).

II.    CONSUMERS EXPECT CHOCOLATE TO BE MADE FROM CACAO BEANS

        12.     Historians of chocolate note that “Mixing unnatural ingredients with chocolate – with

the intent of extending the quantity of raw product and defrauding customers – has a long history.”3

        13.     The main adulterants and extenders were starches and vegetable fats.

        14.     In 2007, a group of the largest confectionery companies sought to re-define chocolate

by replacing cacao ingredients with “cocoa butter equivalents” (“CBE”), or vegetable fats.

        15.     Over thirty-thousand Americans submitted critical comments, crashing the FDA’s

website.

        16.     In an interview on National Public Radio (“NPR”), Cybele May, proprietor of a

website devoted to reviews of candy, was asked, “if it’s labeled chocolate, [does] it has to have

cocoa butter in it?”4

        17.     May replied, “Absolutely, and it cannot contain other vegetable oils. It has to be

completely from the cocoa bean.”

        18.     The Los Angeles Times reported on the attempted change to the meaning of

chocolate.

        19.     According to one consumer interviewed, “The idea of substituting vegetable oil for

cocoa butter, a natural component of the cocoa bean that is the traditional source of chocolate,”

“would [make her] feel like [she] was being duped.”5



3
  L.P. Brindle and B.F. Olsen, Adulteration – The Dark World of ‘Dirty’ Chocolate,” in Chocolate (eds. L.E. Grivetti
and H.Y. Shapiro) (2009).
4
  Rebecca Roberts, An Argument Against 'Healthy' Chocolate, Talk of the Nation, Apr. 24, 2007, NPR; candyblog.net.
5
  Jerry Hirsch, The Courage of their Confections, Apr. 14, 2007, Los Angeles Times.


                                                         3
      Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 4 of 16 PageID #:4




        20.   One chocolatier commented, “This is all a question of money. If they can take

something and dilute it, and still get the taste [for] a fraction of the cost, that’s what they want. But

the taste is not the same, he and others said.”

        21.   San Francisco-based Gary Guittard, “president of his eponymous, family-owned

business [Guittard Chocolate Co.], [saw] this as a battle for the soul of the popular confection.”

        22.   Fran Bigelow, of Seattle’s Fran’s Chocolates, was asked if she would “ever use

vegetable fats and oils instead of cocoa butter in [her] chocolate?,” and responded, “No, no,

no…we just are fighting to protect the integrity of chocolate,” by “educat[ing] consumers.”

        23.   The proposal was defeated, in part due to chocolate colossus and industry leader,

Mars Wrigley, which stated:

        At Mars, the consumer is our boss, and American consumers are passionate about
        chocolate. They don’t want anyone to change the chocolate they’ve enjoyed for
        generations…As a privately held company, we have the freedom to invest in the
        highest quality chocolate and deliver what consumers want.

        24.   Recent consumer surveys, including one of over four hundred Americans, reached

the same conclusions.

        25.   Roughly sixty percent of respondents who viewed the Product’s front label chocolate

statements with chunks of chocolate – expected it would contain more cacao bean ingredients than

it did and would not be made with chocolate substitutes.

III. REASONS WHY CONSUMERS WANT CHOCOLATE FROM CACAO BEANS

        26.   For several reasons, consumers are misled when a food represented as containing

chocolate replaces cacao beans with soybeans, or other vegetable oils.

        27.   First, cacao ingredients are several times more expensive than vegetable oils.

        28.   Though cocoa butter makes up one-fourth of chocolate, it costs more than three times

as much as vegetable oil.


                                                   4
      Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 5 of 16 PageID #:5




       29.      Bigelow stated, “there's no benefit to the consumer [to eliminate cacao ingredients],

but there's a benefit to the manufacturers that are using those vegetable oils or the lower-cost

ingredients.”

       30.      Second, cacao ingredients provide greater satiety than vegetable oils – they are more

filling, instead of leaving the consumer feeling like they did not eat anything or ate less, even

though their caloric contents are roughly similar.

       31.      The result is greater consumption of empty calories.

       32.      Third, the creamy and smooth taste of chocolate is eliminated when vegetable oils

are added in place of the cocoa butter from chocolate from cacao beans.

       33.      The substitution of vegetable oils – in amounts as low as five percent – contribute to

a waxy and oily mouthfeel and leave an aftertaste.

       34.      Cocoa butter, according to Jay King, the president of the Retail Confectioners

International, “is the essence of the taste, texture and ‘mouth feel’” of chocolate.

       35.      Though proponents of the plan to add vegetable oils to chocolate claimed consumers

“won’t notice if they change it,” Jean Hammond of Kilwin’s Ice Cream Shops, disagreed:

       Just that little bit of vegetable oil changes the mouthfeel. It makes it taste waxy.
       You would just be stunned at the difference in taste. They're just not comparable
       We take chocolate just very, very seriously. Chocolate-ish is not good enough.

       36.      Fourth, chocolate has health and nutrition benefits that vegetable oils lack.

       37.      Numerous studies have indicated that flavonoids in cacao beans positively affect the

heart and arteries against harmful free radicals.

       38.      Vegetable oils raise cholesterol, contain artery-clogging trans-fats and saturated fats,

and are linked to higher rates of heart disease.

       39.      Cocoa butter contains relatively heart-healthy, unsaturated fats, which does not cause

elevated cholesterol or greater risks of heart disease.


                                                    5
      Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 6 of 16 PageID #:6




       40.   Fifth, chocolate is a natural ingredient, while vegetable oils are made through

synthetic means.

       41.   Consumers across all demographics increasingly prefer foods that are natural and

avoid highly processed synthetic ingredients made with additives.

       42.   Chocolate is made through fermentation, roasting, and grinding of cacao beans.

       43.   In contrast, vegetable oils are highly refined and bleached, subjected to

hydrogenation and interesterification, with chemical catalysts, such as nickel and cadmium.

IV.   THE “CHOCOLATE” IS MOSTLY VEGETABLE OILS

       44.   The representation as “Chocolate [Almond] Dipped,” with pictures of chocolate and

other key ingredients, is false, deceptive and misleading because the “Chocolate” is mainly the

opposite of chocolate – vegetable oils.

                                                    INGREDIENTS:
                                                    ICE CREAM: Cream, Milk, Nonfat Milk,
                                                    Sugar, Egg Yolk, Vanilla Extract.

                                                    MILK      CHOCOLATE           FLAVORED
                                                    COATING WITH ALMONDS: Coating
                                                    (Sugar, Coconut Oil, Nonfat Dry Milk,
                                                    Unsweetened     Chocolate,   Soybean      Oil,
                                                    Unsweetened Chocolate Processed With
                                                    Alkali, Soy Lecithin), Roasted Almonds
                                                    (Almonds, Cottonseed Oil).

       45.   This is determined based upon a close examination of the ingredient list, which

identifies the ingredients in order of predominance by weight. 21 C.F.R. § 101.4(a)(1).

       46.   The ingredient touted on the front label as “Chocolate” is now identified only as

“Milk Chocolate Flavored Coating With Almonds.”

       47.   The components of the “Coating” are listed separately from the “Roasted Almonds.”


                                                6
      Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 7 of 16 PageID #:7




        48.   That the Coating’s “chocolate” contains mainly chocolate substitutes – vegetable oils

– is demonstrated by applying mathematical logic to the applicable regulations.

     Order                       Ingredients                   Amounts (g)      Description

        1     Sugar                                                  10

        2     Coconut Oil                                            9        Vegetable Oils

        3     Nonfat Dry Milk                                        8

        4     Unsweetened Chocolate                                  7            Chocolate

        5     Soybean Oil                                            6        Vegetable Oils

        6     Unsweetened Chocolate Processed With Alkali            5            Chocolate

        7     Soy Lecithin                                           4


        49.   Sugar is the most predominant ingredient and assigned a theoretical amount of 10 g.

        50.   This means no other ingredient can weigh as much as 10 g.

        51.   The amounts of the other ingredients decrease by one gram based on their order in

the ingredient list.

        52.   This logical experiment confirms that the cheaper chocolate substitutes – “Coconut

Oil” and “Soybean Oil” – are present in an amount greater than cacao bean ingredients –

“Unsweetened Chocolate” and “Unsweetened Chocolate Processed With Alkali.”

                                                            Amounts (g)

                             Total Vegetable Oils               15

                             Total Cacao Bean Ingredients       12


        53.   The second most predominant ingredients in the Coating are sugar and coconut oil.

        54.   However, this analysis overstates the amount of chocolate in the Product.

        55.   The ingredient list misidentifies the sixth ingredient, “unsweetened chocolate


                                                    7
      Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 8 of 16 PageID #:8




processed with alkali.”

        56.    Chocolate has two main components – cocoa solids and cocoa butter.

        57.    Cocoa solids (or cocoa powder) provide flavor, while cocoa butter provides a rich

texture.

        58.    Since cocoa powder can have a strong taste, it is sometimes processed with alkali

ingredients.

        59.    Chocolate is not processed with alkali, but cocoa powder is.

        60.    Therefore, the ingredient identified as “unsweetened chocolate processed with

alkali” is not chocolate, but cocoa powder.

        61.    This means that the Product contains even less chocolate than otherwise assumed,

because cocoa powder lacks cocoa butter.

        62.    The pictures of the ingredients on the front label – chunks of chocolate, vanilla beans

and a vanilla flower and almonds – tells consumers the Product will contain non-de minimis

amounts of these highlighted ingredients.

        63.    While this appears true for vanilla and almonds, it is false for chocolate.

        64.    Consumers expect that companies – especially larger and respected businesses, like

Costco – to tell them the truth, not half-truths.

        65.    Consumers of a premium ice cream bar, under the Kirkland Signature brand, will not

be so distrustful to scrutinize the fine print of the ingredient list to confirm the front label is

accurate.

        66.    Guittard stated that nothing prevents a company from making a product without

actual chocolate, but it “has to be labeled ‘chocolate flavored’ (for it still has the cocoa in it) rather

than ‘chocolate.’ That gives the consumer a signal that something less than chocolate lies beneath




                                                    8
      Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 9 of 16 PageID #:9




the wrapping.”

       67.   While the Product’s ingredient list may give that “signal,” this is expected and

required to be disclosed prominently on the front of the label, as “milk chocolate and vegetable oil

coating.” 21 C.F.R. § 163.155(c).

       68.   Even chocolate aficionados such as Cybele May indicated that expectations for

chocolate are so well-established that she “do[es]n’t want to have to flip over the chocolate bar to

read the ingredients to know what I’m getting. I want to know on the front that it is chocolate with

cocoa butter.”

       69.   Reasonable consumers must and do rely on a company to honestly identify and

describe the components and features of the Product.

       70.   The value of the Product that plaintiff purchased was materially less than its value as

represented by defendant.

       71.   Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       72.   Had Plaintiff and proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

       73.   The Product is sold for a price premium compared to other similar products,

approximately $14.99 per box of 18 bars (55.8 OZ), a higher price than it would otherwise be sold

for, absent the misleading representations and omissions.

                                          Jurisdiction and Venue

       74.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

       75.   Upon information and belief, the aggregate amount in controversy exceeds $5




                                                 9
    Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 10 of 16 PageID #:10




million, including any statutory damages, exclusive of interest and costs.

       76.    Plaintiff Mike Karlinski is a citizen of Illinois.

       77.    Defendant Costco Wholesale Corporation is a Washington corporation with a

principal place of business in Issaquah, King County, Washington.

       78.    The parties are citizens of different states.

       79.    Venue is proper because plaintiff resides in this district and a substantial portion of

the events giving rise to the claims occurred in this district.

                                                Parties

       80.    Plaintiff Mike Karlinski is a citizen of Darien, DuPage County, Illinois.

       81.    Defendant Costco Wholesale Corporation, is a Washington corporation with a

principal place of business in Issaquah, Washington, King County.

       82.    Defendant operates close to six hundred warehouse stores in the United States.

       83.    Defendant’s business model is based on an annual membership fee of $60.

       84.    By using the membership fee as a source of revenue, Defendant sells higher quality

goods at lower prices than competitors, because it does not need to maximize profit on every item.

       85.    The Product is available at Defendant’s stores within this state.

       86.    Through the internet, even non-members are able to purchase the Product by using

grocery delivery services such as Instacart.

       87.    Plaintiff bought the Product on one or more occasions within the statute of limitations

for each cause of action alleged, at defendant’s stores at locations including 1320 Illinois Rte 59,

Naperville, IL 60564, in April 2021, among other times.

       88.    Plaintiff bought the Product at or exceeding the above-referenced price.

       89.    All purchases at Defendant’s stores require scanning of a member’s identification




                                                  10
    Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 11 of 16 PageID #:11




card, and Defendant’s database stores and maintains the member’s purchase history – products,

prices, quantities and dates.

       90.     Plaintiff is a Costco member.

       91.     Plaintiff has been required to scan his membership card and/or provide his member

number every time he buys anything at Costco, including the Product.

       92.     Defendant knows when, where, how many times, and how much Plaintiff paid for

the Product.

       93.     Plaintiff sought to purchase a product with a materially greater amount of chocolate

– understood by him and reasonable consumers as consisting of mainly cacao ingredients like

cocoa butter – than the Product contained.

       94.     Plaintiff saw the chunks of chocolate on the front label and expected the Product’s

chocolate coating would be made from chocolate from cacao beans, not soybeans.

       95.     Plaintiff did not observe pictures of soybean oil or coconut oil on the front label.

       96.     Plaintiff expected a product that tasted like chocolate.

       97.     Plaintiff wanted more than a “chocolatey” taste, though he failed to receive such a

taste, because the Product was mainly vegetable oils, which resulted in a waxy and oily taste.

       98.     Plaintiff expected the Product’s coating would contain an appreciable amount of

chocolate ingredients.

       99.     Plaintiff relied on the front label, which references “chocolate” even though the

Product contained a negligible amount of chocolate from cacao beans and omits mentioning the

greater amount of lower cost chocolate substitutes – vegetable oils.

       100. Plaintiff is not a nutritionist, food scientist, or labeling expert, but a lay consumer,

who did not have Defendant’s specialized knowledge regarding the ingredients in the Product and




                                                  11
    Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 12 of 16 PageID #:12




how to truthfully calculate that the amount of chocolate was de minimis.

       101. Plaintiff would not have purchased the Products if he knew the representations were

false and misleading.

       102. Plaintiff chose between Defendant’s Product and other similar products which were

represented similarly, but which did not misrepresent their attributes and/or lower-priced products

which did not make the claims made by Defendant.

       103. The Product was worth less than what Plaintiff paid and he would not have paid as

much absent Defendant's false and misleading statements and omissions.

       104. Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's representations are consistent with its composition.

                                         Class Allegations

       105. The class will consist of all Illinois residents who purchased the Product during the

statutes of limitations for each cause of action alleged.

       106. Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       107. Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       108. Plaintiff is an adequate representative because his interests do not conflict with other

members.

       109. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       110. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.




                                                 12
    Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 13 of 16 PageID #:13




       111. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       112. Plaintiff seeks class-wide injunctive relief because the practices continue.

                  Illinois Consumer Fraud and Deceptive Business Practices Act
                                (“ICFA”), 815 ILCS 505/1, et seq.

                                  (Consumer Protection Statute)

       113. Plaintiff incorporates by reference all preceding paragraphs.

       114. Plaintiff and class members desired to purchase a Product with a coating that

contained mostly or all chocolate ingredients from cacao beans instead of mainly substitutes such

as vegetable oils and soybeans.

       115. Defendant’s false and deceptive representations and omissions are material in that

they are likely to influence consumer purchasing decisions.

       116. Defendant misrepresented the Product through statements, omissions, ambiguities,

half-truths and/or actions.

       117. Plaintiff relied on the representations.

       118. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                   Breaches of Express Warranty,
                              Implied Warranty of Merchantability and
                        Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       119. The Product was manufactured, labeled and sold by defendant and expressly and

impliedly warranted to plaintiff and class members that it’s coating contained mostly or all

chocolate ingredients from cacao beans instead of mainly substitutes such as vegetable oils and

soybeans.




                                                13
    Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 14 of 16 PageID #:14




       120. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       121. This duty is based on Defendant’s outsized role in the market for this type of Product.

       122. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       123. Defendant received notice and should have been aware of these issues due to

complaints by regulators, competitors, and consumers, to its main offices.

       124. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable because they were not fit to pass in the trade as

advertised.

       125. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       126. Defendant had a duty to truthfully represent the Product, which it breached.

       127. This duty is based on defendant’s position, holding itself out as having special

knowledge and experience this area.

       128. The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant.

       129. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, their purchase of the

Product.

       130. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.




                                                14
    Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 15 of 16 PageID #:15




                                                Fraud

       131. Defendant misrepresented and/or omitted the attributes and qualities of the Product,

that they contained mostly or all chocolate ingredients from cacao beans instead of mainly

substitutes such as vegetable oils and soybeans

       132. Defendant’s fraudulent intent is evinced by its knowledge that the Product was not

consistent with its representations.

                                         Unjust Enrichment

       133. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

       interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and


                                                  15
    Case: 1:21-cv-03813 Document #: 1 Filed: 07/17/21 Page 16 of 16 PageID #:16




   6. Other and further relief as the Court deems just and proper.

Dated: July 18, 2021
                                                         Respectfully submitted,

                                                         Sheehan & Associates, P.C.
                                                         /s/Spencer Sheehan
                                                         60 Cuttermill Rd Ste 409
                                                         Great Neck NY 11021-3104
                                                         Tel: (516) 268-7080
                                                         Fax: (516) 234-7800
                                                         spencer@spencersheehan.com




                                              16
